           Case 2:19-cv-09356-CAS Document 24 Filed 06/17/20 Page 1 of 1 Page ID #:335
J. MARK CHILDS (Cal. Bar No. 162682)
1400 United States Courthouse
Los Angeles, CA 90012
Tel.: (213) 894-2433
E-mail: mark.childs@usdoj.gov


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                   CASE NUMBER:

                                                                              CV 19-9356-CAS
                                             PLAINTIFF(S)
                                    v.
CLAUDIA GARCIA,                                                      NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

GOVERNMENT'S DOCUMENT UNDER SEAL, EX PARTE APPLICATION FOR SEALING DOCUMENT
AND PROPOSED ORDER SEALING DOCUMENT




Reason:
 ✔        Under Seal and/or In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Electronic versions are not available to filer
          Per Court order dated:
          Administrative Record
          Other:




June 17, 2020                                                 J. MARK CHILDS
Date                                                          Attorney Name
                                                              UNITED STATES OF AMERICA
                                                              Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (04/14)                             NOTICE OF MANUAL FILING OR LODGING
